      Case: 1:19-cv-07868 Document #: 85 Filed: 09/13/21 Page 1 of 7 PageID #:883




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

    CHRISTOPHER PABLE

                 Plaintiff,
                                                   No. 19 CV 7868
            v.
                                                   District Judge Bucklo
    CHICAGO TRANSIT AUTHORITY and
    CLEVER DEVICES LTD.,                           Magistrate Judge McShain
                 Defendants.


    CHICAGO TRANSIT AUTHORITY,

                 Counter-Plaintiff,

           v.

    CHRISTOPHER PABLE,

                 Counter-Defendant.

                                        ORDER

       Pending before the Court is a motion by defendant/counter-plaintiff Chicago
Transit Authority (CTA) to extend the close of fact discovery by 30 days and order
plaintiff/counter-defendant Christopher Pable to disable the “disappearing messages”
function on the Signal Messenger app (Signal) on his cell phone. [69].1 The motion is
fully briefed [73, 76], and the Court held a motion hearing on August 13, 2021 [79,
80]. For the following reasons, the motion is granted in part and denied in part.

                                      Background

       The CTA’s motion follows in the wake of a court-ordered second imaging of the
cell phone that Pable used at the time of the events giving rise to this lawsuit. As the
Court explained in its order granting CTA’s motion to compel the imaging, Pable had
had the phone imaged in June 2020, but this first imaging was “undertaken
unilaterally by Pable without notice to, and thus without seeking input or agreement
1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings.
    Case: 1:19-cv-07868 Document #: 85 Filed: 09/13/21 Page 2 of 7 PageID #:884




regarding the protocol for the imaging from, the CTA.” [54] 4. The Court concluded
that the CTA had “raised a legitimate question about the completeness of the forensic
imaging that Pable unilaterally produced” because, inter alia, the imaging produced
an “extremely small amount of data”: there was no data associated with the
“communication[s] exchanged on third-party applications” in the image, nor did the
image include internet browsing and/or search histories, audio or visual files, or
information or data associated with the cell phone’s SD card(s). [Id.].

      The second imaging was performed by CTA’s vendor in April 2021, and this
image contained 25 GB of unique data–substantially more than the .2 GB of user-
generated data produced in the first image. [69] 4.

       Thereafter, CTA deposed Pable a second time in order to elicit information
concerning how Pable used the phone while employed by CTA, how he communicated
with his former supervisor, Michael Haynes, whether and how he used the phone to
encrypt or otherwise manage security on his work computer, how he had handled the
phone after resigning from CTA in November 2018, and what role, if any, he had
played in the first imaging. [76] 3. Pable testified that he had no involvement in the
first imaging process, that he never saw or asked to see the first image produced by
his vendor, and that he had “zero insight” into the process. [76-2] 3-4, 18-19. Pable
also testified that, when he received his phone back from the vendor that performed
the first imaging, “it appeared like it was quote, unquote wiped, but it wasn’t. It was
unlinked. I was eventually able to relink the data.” [69-1] 6.

                                      Discussion

                          A. Extension of Fact Discovery

       CTA seeks an extension of the fact discovery cutoff in order to depose and
propound written discovery to the vendor that performed the first imaging regarding
the circumstances surrounding Pable’s phone and the first image. CTA argues that
this discovery is relevant to the merits of the case for two reasons: (1) Pable used the
phone to communicate about this litigation, in particular with Haynes; and (2) Pable’s
defense to the CTA’s counterclaim under the Computer Fraud and Abuse Act depends
in part on his assertion that, when CTA disabled his access to its network after his
resignation, this had the effect of “wiping” Pable’s phone and rendering his work
computer inaccessible.

       CTA recognizes that its request implicates Rule 26(b)(4), which provides that,
“[o]rdinarily, a party may not, by interrogatories or deposition, discover facts known
or opinions held by an expert who has been retained or specially employed by another
party in anticipation of litigation or to prepare for trial and who is not expected to be
called as a witness at trial” unless there are “exceptional circumstances under which
it is impracticable for the party to obtain facts or opinions on the same subject by


                                           2
    Case: 1:19-cv-07868 Document #: 85 Filed: 09/13/21 Page 3 of 7 PageID #:885




other means.” Fed. R. Civ. P. 26(b)(4)(D)(ii). But CTA contends that exceptional
circumstances exist here because “[t]he condition of Pable’s phone at the time Pable’s
Vendor observed it prior to, during, and after the initial imaging was not observable
by the CTA” because the CTA “had no knowledge of the first image being created in
June 2020 until Pable produced it to the CTA in October 2020.” [69] 7. The CTA adds
that, in light of Pable’s testimony that he had no involvement in or insight into the
creation of the first imaging, “only Pable’s vendor can testify to the data contained on
the phone when Pable delivered it to him, what, if any, direction the Vendor received
to image the phone, and the data on the phone after the imaging process was complete
and it was returned to Pable.” [Id.].

       Pable opposes the motion, arguing first that CTA’s request is untimely because
CTA has “been complaining about the inadequacy of the first image of [his] phone
since last November[,]” but did not seek to take this discovery until mid-July 2021.
[73] 4. He also contends that no exceptional circumstances justify CTA’s request
because “[e]verything at issue: the phone, the first image, and the second image . . .
has already been produced to the CTA.” [Id.] 5. Finally, Pable argues that CTA’s
request “would raise an additional hornets’ nest of privilege issues[.]” [Id.].

      The Court agrees with CTA that the discovery it seeks is relevant, permissible
under Rule 26(b)(4)(D)(ii), and timely.

       First, the state of the phone at the time of the first imaging as well as the first
imaging itself are relevant to this case. In its prior order granting CTA’s motion to
compel the forensic imaging of Pable’s phone, the Court found that the phone is
relevant to (1) CTA’s counterclaim, which depends, in part, on the allegation that
Pable used his phone to encrypt his work computer without authorization; and (2)
Pable’s defense to that claim, which depends, in part, on his contention that CTA
effectively “wiped” his cell phone when it disabled his access to CTA’s computer
network. [54] 5; see also [id.] 2. Thus, discovery directed to Pable’s vendor may
produce relevant information that supports or rebuts these claims.

        Furthermore, as CTA explains in its reply brief, the second imaging
established that data predating Pable’s administrative leave in October 2018–and
thus predating the alleged “wiping”–still exists on Pable’s phone but was not a part
of the first image. [76] 5; see also [69] 4. This discrepancy–and the significantly
different quantities of data recovered in the first and second images–further convince
the Court that the circumstances surrounding the first imaging are discoverable. To
be sure, Pable maintains that CTA’s disabling of his network access caused the “wipe”
of his phone to occur, but thus far Pable has not cited any evidence that would support
this assertion or explained how such a wiping could occur. While the Court does not
mean to imply that Pable has no such evidence or will be unable to establish this
defense at trial, his failure to point to evidence explaining how the wiping could have
occurred (or why so much more data was produced in the second imaging) underscores


                                            3
    Case: 1:19-cv-07868 Document #: 85 Filed: 09/13/21 Page 4 of 7 PageID #:886




the reasonableness of CTA’s request for further discovery into the state of the phone
and the first imaging process.

       Second, the Court recognizes CTA’s argument that this evidence is also
relevant to establishing whether Pable spoliated evidence. [76] 2. At present,
however, CTA has not asserted a spoliation claim, and its motion does not ask the
Court for any spoliation-related remedies. See [80] 12 (CTA counsel confirming this
point at motion hearing). Because the Court has found that the discovery CTA seeks
to conduct is relevant to its counterclaim, the Court need not separately decide
whether the discovery is also relevant to establishing a spoliation claim that CTA has
not yet asserted. The Court observes, however, that investigating potential spoliation
of evidence is a permissible use of civil discovery. See, e.g., Vega v. Chicago Park Dist.,
No. 13 C 451, 2014 WL 12959464, at *9 (N.D. Ill. Sept. 24, 2014) (“With respect to the
investigators’ notes, the Park District states only that the investigators do not
currently have any such notes. Vega may seek deposition testimony regarding
whether or not notes were destroyed and if so, the circumstances under which any
such documents were destroyed.”) (internal quotation marks and citation omitted).

       Third, the Court finds that there are “exceptional circumstances” for CTA’s
request to obtain written and oral discovery from Pable’s vendor. “The purpose of
Rule 26(b)(4)(D) is to shield the facts or opinions of experts retained at the expense of
one party in anticipation of litigation from discovery and use by an adversarial party.”
Kingdom Auth. v. City of Rockford, No. 09 C 50240, 2011 WL 245585, at *3 (N.D. Ill.
Jan. 26, 2011). “In essence, the doctrine exists to ensure that a party cannot freely
benefit from expert legal information obtained at the expense of an adversarial party
in anticipation of litigation.” Id. “Exceptional circumstances are shown if the party
seeking discovery is unable to obtain equivalent information from other sources.”
Spearman Indus., Inc. v. St. Paul Fire & Marine Ins. Co., 128 F. Supp. 2d 1148, 1151-
52 (N.D. Ill. 2001).

       CTA has shown that it cannot obtain equivalent information about the state of
the phone at the time of the first imaging and the first imaging process itself from an
equivalent source. Because Pable produced the first image unilaterally and without
CTA’s input into the imaging protocol–a significant factor in the Court’s decision to
compel a second imaging, see [54] 4–CTA could not observe the condition of the phone
before, during, or after the imaging, nor did CTA know the protocol used by the vendor
to produce the image. Furthermore, while Pable represented that the first image was
a “complete image of the data on the phone when the phone was imaged,” [76-3] 5,
the fact that substantially more data was produced during the second imaging
process calls that assertion into question and raises the possibility that the vendor’s
imaging process affected the completeness of the image. Likewise, Pable’s testimony
that his phone “appeared like it was quote, unquote wiped” when the vendor returned
his phone to him, but that Pable was able to “relink the data” [69-1] 6, raises a
question about the condition of the phone and its data at the time of the first imaging.


                                            4
    Case: 1:19-cv-07868 Document #: 85 Filed: 09/13/21 Page 5 of 7 PageID #:887




The Court also notes that Pable’s counsel represented in October 2020 that the phone
no longer turned on [76-3] 5, but this was contradicted during the second imaging
process, when CTA’s vendor was able to power the device on. [76] 4. CTA attempted
to resolve some of the foregoing issues at Pable’s second deposition, but Pable testified
that he was not involved in the imaging process and knew essentially nothing about
it. In contrast, the vendor that performed the imaging is in a unique position to
describe, inter alia, the state of Pable’s phone at the time of the imaging, what
instructions it received from Pable with respect to producing the image, and how the
imaging occurred. Finally, Pable’s contention that CTA’s request raises “privilege
issues” does not change the result. Rule 26(b)(4)(D) is “simply an application of the
work product rule” to a party’s retention of a consulting expert. Appleton Papers, Inc.
v. E.P.A., 702 F.3d 1018, 1024 (7th Cir. 2012). Therefore, the discovery at issue in
CTA’s motion “will, by definition, be work product because [Pable] use[d] the [vendor]
‘in anticipation of litigation.’” Id. (quoting Fed. R. Civ. P. 26(b)(4)(D)). Nevertheless,
the Rule expressly permits CTA to discover what would otherwise be protected by the
work-product doctrine because exceptional circumstances make it impractical for
CTA to obtain the discovery by other means. Accordingly, the bare fact that this
evidence would ordinarily be protected work product is not a basis to deny CTA’s
motion.

       Fourth, the Court rejects Pable’s argument that CTA’s motion is untimely.
Although CTA has long taken issue with the adequacy of the first image, events that
postdate the Court’s April 2, 2021 order compelling the second imaging gave CTA
new and specific reasons to seek discovery from the vendor. These included, most
notably, the substantial discrepancy in the amount of data produced during the
October 2020 image and the second image produced in April 2021, Pable’s testimony
that his phone appeared to be “wiped” when he received it from the vendor, and the
fact that Pable was unable to answer a number of CTA’s legitimate questions about
the process that produced the first imaging.

       Because CTA has demonstrated that exceptional circumstances exist, the
Court will grant CTA’s motion to extend the fact discovery period and permit CTA to
serve written and oral discovery on Pable’s vendor. More specifically, CTA is entitled
to discover (1) any instructions received by the vendor from Pable or Pable’s counsel
regarding how the imaging was to be conducted, and (2) any notes, reports, or records
generated during or relating to the first imaging. CTA may not obtain any mental
impressions of counsel, nor may CTA obtain any communications from counsel
outside the scope of the two foregoing categories. Fact discovery is hereby extended
until October 13, 2021 for the sole purpose of completing this discovery.2


2CTA has also served a subpoena on Signal Messenger, LLC, and, as of the August 13, 2021
motion hearing, the response to this subpoena was still outstanding. CTA may continue to
pursue a response to this subpoena, which Pable does not oppose [73] 2, during the remainder
of the fact discovery period.

                                             5
    Case: 1:19-cv-07868 Document #: 85 Filed: 09/13/21 Page 6 of 7 PageID #:888




                      B. “Disappearing Messages” Function

       CTA also seeks an order directing Pable to disable the “disappearing messages”
function on the Signal Messenger app on his phone. [69] 2. In support, CTA asserts
that Pable used the Signal app to communicate with Haynes before the litigation
began and during its pendency. [Id.] 8-9. At some point, Pable enabled the
“disappearing messages” function on his Signal app. [Id.] 9-10. As Haynes testified,
once the “disappearing messages” function is enabled, “any communication on either
side would automatically delete from both logs, both the sender and the receiver log
24 hours after eyeballs are on it.” [Id.] 9. Because Pable had this function enabled on
his phone, CTA contends that any communications he had with Haynes postdating
their separation from CTA have not been preserved. [Id.] 9-10. Consequently, CTA
maintains, Pable has deleted from his phone his “communicat[ions] with Haynes
about the facts and evidence related to the case” that occurred over Signal. [Id.] 10.
CTA requested that Pable disable the “disappearing messages” function on his phone,
but he refused to do so. [Id.].

        Pable opposes the motion. Pable acknowledges communicating with Haynes
over Signal while this lawsuit has been pending, but he contends that he has not done
so since March 17, 2021. [73] 7. Pable argues that, while CTA made a “fair” request
that he “preserve any ESI on his personal cell phone relevant to his litigation and
which he has a duty to preserve,” CTA “has no right or authority to dictate how [he]
fulfills his obligation to preserve relevant information.” [Id.].

        The Court denies CTA’s request. First, CTA did not cite case law in its briefs
to support its request for an order directing a litigant to disable a specific function on
a cell phone app as a means of effecting the litigant’s duty to preserve evidence, and
CTA acknowledged at the motion hearing that it was aware of no case imposing such
an order. [80] 48-49. Second, the Court concludes that such an order is not likely to
be an effective mechanism for preserving any Signal messages between Pable and
Haynes. As counsel for CTA clarified at the motion hearing, if Haynes has the
“disappearing messages” function enabled on his phone, all messages between
Haynes and Pable would disappear regardless of whether Pable had disabled the
“disappearing messages” function on his phone. See [id.] 52. The Court has no power
to direct such an order at Haynes, who is not a party to this case. Third, Pable’s
counsel has represented that Pable “has been instructed to preserve any written
communications he may receive or send to Mr. Haynes, including any Signal
messages, but that he may do so by any other means that preserves all the relevant
information without changing the settings on his phone that would force the retention
of all of his communications.” [73] 8 n. 6. Counsel further represented at the motion
hearing that he has instructed Pable that if he receives a Signal message from
Haynes, Pable must alert counsel so that counsel can take steps to preserve the
message. [80] 55. Fourth, the Court has concerns about the overbreadth of such an



                                            6
    Case: 1:19-cv-07868 Document #: 85 Filed: 09/13/21 Page 7 of 7 PageID #:889




order, which would cause Pable to save all Signal messages he receives from any
sender, not just Haynes.

       For all these reasons, the Court finds that CTA has not established good cause
for its request for an order directing Pable to disable the “disappearing messages”
function on his Signal app. Rather, the Court takes counsel at his word that Pable
has been advised about his duty to preserve relevant evidence, including any Signal
communication with Haynes, and the Court expects Pable and as well as the other
litigants in this case to fulfill their respective duties to preserve relevant evidence.

                                     Conclusion

       For the foregoing reasons, CTA’s motion [69] is granted in part and denied in
part. The fact discovery cutoff is extended to October 13, 2021 for the limited purpose
of permitting CTA to serve written and oral discovery on the vendor that imaged
Pable’s phone and for CTA to pursue a response to its subpoena to Signal Messenger,
LLC. The request for an order directing Pable to disable the “disappearing messages”
function on the Signal app on his cell phone is denied.


                                        _____________________________________
                                        HEATHER K. McSHAIN
                                        United States Magistrate Judge


DATE: September 13, 2021




                                           7
